Citation Nr: 0400837	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  01-05 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure.  

3.  Entitlement to special monthly pension by reason of being 
housebound.  

(The issues of whether the termination of the veteran's 
improved nonservice-connected disability pension benefits, 
effective July 1, 2000, was proper, as well as the propriety 
of the resulting overpayment, are the subject of another 
Board decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran perfected appeals as to the listed conditions, as 
well as to entitlement to service connection for multiple 
sclerosis.  In June 2003, he personally testified at a travel 
board hearing held at the RO before the undersigned.  
Received at that hearing was a signed statement from the 
veteran in which he withdrew the issue of service connection 
for multiple sclerosis.  During the hearing, he reiterated 
the information contained in his written statement.  As the 
Board has not yet rendered a final decision in regard to the 
issue of service connection for multiple sclerosis, that 
issue is properly withdrawn and is not for adjudication by 
the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  




REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to the claim, but The 
United States Court of Appeals for Veterans Claims has held 
that, if VA has failed to specifically discuss the required 
notice to the veteran of the information and evidence 
necessary to substantiate the claim, to indicate what portion 
of any such information or evidence is to be provided by 
which party, and failed to discuss whether the documents that 
it referenced, or any other document in the record, VA did 
not satisfy the standard erected by the VCAA.  That is, VA 
has failed to discuss adequately the amended duty to notify 
with respect to the veteran's claim for service connection 
for PTSD, peripheral neuropathy, also claimed as due to his 
exposure to herbicide, and for special monthly pension due to 
being housebound.  Specifically, VA failed to inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran was to provide, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, the notifications to him have not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f) (2003).  Amendments to those 
criteria were presented in June 1999, with the effective 
dated made retroactive to March 7, 1997.  Prior to June 18, 
1999, to establish service connection for PTSD, the record 
must include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

As for the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD), the 
record shows that he served in Vietnam from August 1971 to 
December 1971 as a company clerk with an armor cavalry unit 
(Trp A, 3d Sqdn, 5th Cav).  He was awarded the National 
Defense Medal and Vietnam Service Medal, but no award or 
decoration associated with combat.  The veteran's treatment 
records from the Vet Center include references by the veteran 
to events he maintains were stressful underlying his PTSD.  
Those events include being left exposed to a mortar attack.  
However, those treatment records for early 2000 do not 
contain a diagnosis of PTSD.  On the other hand, his 
outpatient treatment records from the Portland VA Medical 
Center do include a diagnosis of PTSD, based on the veteran's 
allegations of stressful events, to include participating in 
a firefight that killed many women and children.  
Unfortunately, the alleged stressful events are not verified 
in the records.  The Armed Services Center for Research of 
Unit Records (Unit Records Center) has not been requested to 
verify the alleged stressors, perhaps because the cited 
events are too vague.  

Nevertheless, it appears that the RO did not undertake any 
development to attempt to independently corroborate the 
veteran's claimed in-service stressful experiences.  Hence, 
pursuant to VA's duty to assist, he should be given another 
opportunity to provide additional information about his 
claimed stressful experiences and to submit evidence 
corroborating such claimed stressful experiences to include 
written statements from fellow service-members and/or others 
who have knowledge of the events).  If necessary, the RO 
should (regardless of the veteran's response, or non-
response), take all necessary steps to verify the occurrence 
of the veteran's claimed in-service stressful experiences 
through independent means.  In this regard, the Board would 
point out that the veteran's unit is known and its history 
may be available for the time the veteran was a member of the 
unit.  While such history would not provide specific 
corroboration of the veteran's participation in combat (or 
other stressful event), it might corroborate the occurrence 
of the event during the time frame in question.  With respect 
to corroboration of the claimed in-service events, the Board 
would point out that the Court has held that requiring 
corroboration of every detail of a claimed stressful event, 
including the veteran's personal participation, is defining 
"corroboration" too narrowly.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Further, if either the veteran's participation in combat, or 
the occurrence of a particular stressful experience is 
corroborated, then he should undergo further VA examination 
to determine whether, on the basis of such events, he meets 
current criteria for PTSD as a result of his verified in-
service stressful experiences.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  It is critically important that the 
psychiatrist who is designated to examine the veteran on 
remand be given an opportunity to review all of the relevant 
medical and other evidence on file, so the opinion the VA 
examiner gives is a fully informed one that takes into 
account the veteran's entire medical history and 
circumstances.  See Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  



In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran and his 
representative another letter explaining 
the VCAA, including the duty to assist and 
notification provisions contained therein.  
In doing so, the letter should explain 
what, if any, information (medical or lay 
evidence) is necessary to substantiate the 
claim on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran and his 
representative of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
ask him to provide a comprehensive 
statement concerning as much detail and 
information as possible concerning the 
specifics (i.e., the who, what, when and 
where facts) of all the combat action and 
stressful events that he alleges he 
experienced while in the military.  It is 
essential that he understand that his 
statement should include a full, clear 
and understandable description of the 
events in question and that it contains 
identifying information concerning any 
other individuals whom purportedly were 
involved.  The veteran is hereby informed 
that the Court has held that asking him 
to provide underlying facts, such as the 
names of the individuals involved or the 
dates and the places where the claimed 
events occurred, does not constitute 
either an impossible or onerous burden.  
See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran also should 
submit to the RO any statements from 
former service comrades or other 
individuals who can corroborate his 
claimed combat/stressful experiences in-
service.  If the requested information is 
not received from the veteran, a notation 
to that effect is to be placed in the 
claims file.  

3.  Regardless of whether the veteran 
submits a detailed report of his alleged 
stressor events, the RO should contact 
the Unit Records Center noting the 
veteran's unit and requesting a history 
of the unit for the time period the 
veteran served with that unit.  Once 
obtained, the unit history report is to 
be incorporated with the claims file.  

4.  After the above development is 
completed, the veteran should be examined 
by a VA psychiatrist to determine whether 
he has PTSD as a result of a verified in-
service stressful experience.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific verified stressor(s) underlying 
the diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service verified 
stressors found to be established by the 
RO. 

It is imperative that the claims folder, 
to include the service medical and 
personnel records, be provided to the VA 
psychiatrist who is designated to examine 
the veteran, so that the examiner can 
review the veteran's pertinent medical 
history and circumstances.  

The report of the VA psychiatric 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD, peripheral 
neuropathy, claimed as due to herbicide 
exposure, and for special monthly pension 
due to being housebound.  The RO is 
advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


